Title: From Thomas Jefferson to Tench Coxe, 10 July 1796
From: Jefferson, Thomas
To: Coxe, Tench


                    
                        Dear Sir
                        Monticello July 10. 96.
                    
                    Your favor of June 22. has been duly recieved, and I again avail myself of the permission to trouble you with a letter for Europe which needs an unsuspicious conveyance. I rejoice at the victory obtained by the French over their enemies. I should have rejoiced much more however to have seen them at peace with their continental antagonists, and the whole war reduced to a duel between them and the neighboring islanders. No man who is a friend to the freedom and independance of nations could have looked on such a duel with indifference as to it’s event. But instead of being contracted, the bounds of war seem to be much enlarged: and our afflictions are destined to be prolonged. I see an interesting contest excited between Mr. Smith and Mr. Gallatin, and am glad that the H. of Representatives make it the occasion of deciding the question whether we are lessening our debt. That we are not however, Mr. Smith seems to acknolege, unless we will allow him to count 4. millions before they are due to the treasury. I hope at any rate a clear statement of our situation, and honest and energetic endeavors to pay off our debts and be clear and independant.—We have had a very fine harvest in this part of the country. The quality is as extraordinary as the quantity. Both however have been injured in other parts of the state, where earlier seasons threw their harvest into the forward rains. I am with great esteem Dear Sir Your most obedt. humble servt
                    
                        Th: Jefferson
                    
                